Citation Nr: 1525649	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-33 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability, including as secondary to hypertension.

4.  Entitlement to service connection for psychiatric disability, claimed as depression and claimed as secondary to hypertension and a heart disability.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2011, July 2012, and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi, and St. Petersburg, Florida.  The RO in St. Petersburg, Florida is currently the agency of original jurisdiction.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for psychiatric disability claimed as depression, and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Chronic tinnitus originated while the Veteran was serving on active duty.

2.  Hypertension originated while the Veteran was serving on active duty.

3.  Coronary artery disease was caused by the Veteran's hypertension.





CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  A heart disability, diagnosed as coronary artery disease, is proximately due to the Veteran's hypertension.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Tinnitus

The Veteran contends that he has tinnitus as a result of noise exposure in service.  The Veteran's DD Form 214 confirms he was an Aircraft Mechanic during his active service and, therefore, the nature of his in-service occupational specialty exposed him to aircraft noise.  The Board finds that noise exposure is consistent with the types, places and circumstances of his service, and exposure to in-service acoustic trauma is conceded.  

The Veteran's service treatment records do not document any evidence of tinnitus or ringing in the ears.  

In December 2010 and July 2011, a VA examiner recognized the existence of tinnitus, but found that the Veteran's tinnitus was not related to his in-service noise exposure.  There was no well-reasoned rationale provided for the examiner's opinion.  In fact, the rationale utilized by the examiner was overwhelmingly a discussion of the etiology of sensorineural hearing loss, and a recitation of contents of several medical publications related to the delayed onset of hearing loss.  The Veteran is not claiming service connection for hearing loss, so this rationale is certainly not relevant to the claim for service connection for tinnitus.  The examiner's opinion is, therefore, of limited probative value.

The VA examination reports do clearly note that the Veteran now experiences tinnitus, that he initially recognized ringing in his ears in service, and that the ringing in his ears has been constant ever since his period of active service.   

The Veteran is competent to testify that he developed ringing in his ears in service and that it has continued ever since.  Further, the Board finds Veteran's assertions of tinnitus dating back to his time of active service to be credible.  The Board recognizes the VA examiner's opinion, which does not support the notion that the tinnitus is due to the in-service acoustic trauma; however, the opinion lacks a well-reasoned rationale and is, therefore, without significant probative weight.  In the Board's opinion, the evidence supporting the onset of chronic tinnitus in service is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for tinnitus.  

Hypertension

The Veteran is claiming service connection for hypertension, as he contends that his current hypertension initially manifested during his period of active duty service.  Initially, both VA and private clinical records confirm the current diagnosis of hypertension.  The question in this case is whether this current disability was incurred in service.

The report of the Veteran's May 1965 enlistment examination shows a blood pressure reading of 134/90, with no indication of the presence of hypertension.  In August 1967, the Veteran was examined twice with blood pressure readings of 136/84 and 134/86.  He was cleared at that time to begin "A" school.  The record reflects that he was an Aircraft Mechanic during his active service.  Approximately one year later, however, on routine examination, the Veteran's blood pressure reading was noted to be 180/120.  He was referred for a consultation with a provisional diagnosis of hypertension.  The record of the September 1968 consultation shows that his blood pressure was initially 180/120 and then, after resting for 1/2 hour, his blood pressure was 180/110.  On follow up in October 1968, his blood pressure was measured three different times.  At 10:00, his blood pressure was 160/76; at 10:30, it was 160/105; and at 12:15 it was measured as 150/100 with right arm supine and 170/110 with the right arm standing.  A clinical note two weeks later shows blood pressure of 150/100.  Another clinical note following an additional two weeks shows blood pressure of 144/78.  The report of the Veteran's August 1969 separation examination, however, does not reflect a diagnosis of hypertension.  His blood pressure was measured as 134/86 on the separation examination.   

Following active service, the first records available are dated in October 2001, at which time it is clear that the Veteran carried a hypertension diagnosis.  The Veteran was noted in this private report as being a new patient due to a relocation to Denver, and he had an established diagnosis of hypertension at that time.  Thus, the Veteran's hypertension undoubtedly started prior to October 2001.  The records since that time, both private and VA, show ongoing hypertension.

The Veteran underwent a VA examination in December 2010, at which time the VA examiner confirmed the existence of hypertension, but found that the Veteran's hypertension is not related to events that occurred in service.  The examiner recognized that the Veteran had elevated blood pressure in service and that he was not prescribed medication.  The examiner noted the normal blood pressure in late October 1968, as well as at separation.  The examiner observed that there are no additional records showing hypertension until 2001.  Because of the separation of time between service and the initial post-service showing of hypertension, the examiner found the hypertension to not be related to the Veteran's active service.

In March 2014, the Veteran submitted a private physician's opinion in support of this claim.  This physician confirmed review of the Veteran's entire claims file and accurately summarized the Veteran's history, including the in-service elevated blood pressure readings and the 2001 post-service treatment for hypertension.  The physician concluded that it is as likely as not that the Veteran's hypertension arose in service and continued uninterrupted until the present time.  The physician explained that it is well known in the medical community that hypertension is a chronic condition and even when well-controlled, it never fully resolves and may reappear at any time in a waxing and waning manner.  The physician recognized the Veteran's in-service elevated blood pressure and noted that there was no evidence of such elevated blood pressure on entrance into the service.  Thus, the physician concluded that the Veteran's current hypertension likely began during the Veteran's active service.

In sum, the record contains a VA opinion against the establishment of service connection for hypertension, along with a thorough private opinion, also based upon a review of the record, which supports the establishment of service connection for hypertension.  There are no additional opinions in the record either for or against this claim.  Thus, the Board finds the evidence supporting the onset of hypertension in service is in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for hypertension.  

Heart Disability

The Veteran is also claiming service connection for a heart disability, which he contends is secondary to his hypertension.  

A January 2002 report from the Colorado Heart Institute shows that the Veteran sought treatment for chest pain and noted no previous history of coronary disease, but a history of hypertension.  Coronary Angiography and Left Anterior Descending (LAD) and Circumflex Angioplasty and Stenting took place.  A February 2002 follow up note shows the diagnosis as coronary artery disease (CAD) status post stenting of the LAD and circumflex.  Hypertension and dyslipidemia were also noted in this report.

In November 2009, VA outpatient treatment notes show the Veteran's diagnoses to include hypertension with heart involvement.

In March 2014, a private physician submitted a statement in support of the Veteran's claim.  The physician reviewed the Veteran's claims file in its entirety and accurately reported the Veteran's history of CAD and hypertension.  The physician stated it is as likely as not that the Veteran's hypertension was a major factor in the subsequent development of CAD.  The physician explained that the Veteran's hypertension arose in service, approximately 34 years prior to the discovery of CAD in 2002.  The physician explained that it is a well-established fact that there are several pathophysiologic mechanisms that link the two diseases.  In particular, hypertension induces endothelial dysfunction, exacerbates the atherosclerotic process, and contributes to make the atherosclerotic plaque more unstable.  The physician further explained that the most common residuals of hypertension promote a decrease of coronary reserve and increase in myocardial oxygen demand, both of which contribute to CAD.  Based upon this rationale, the physician stated that it is as likely as not that the Veteran's hypertension was a significant factor in the development of the Veteran's CAD many years later.

In the Board's opinion the medical evidence of record establishes that it is as likely as not that the Veteran's service-connected hypertension proximately caused his CAD.  Therefore, the Veteran is entitled to service connection for his heart disability.  


ORDER

Service connection for tinnitus is granted.

Service connection for hypertension is granted.

Service connection for a heart disability, diagnosed as coronary artery disease, is granted.


REMAND

The Board finds that additional development is required prior to the adjudication of the claims for service connection for psychiatric disability and for a TDIU.

Psychiatric Disability

The Veteran claims that he has depression as a result of his hypertension and heart disorder.  

In April 2013, a private clinical psychologist completed a Disability Benefits Questionnaire (DBQ) in support of the Veteran's claim.  The psychologist noted the presence of depressive disorder, not otherwise specified, and discussed the symptoms of the depression.  The physician then concluded that it is more likely than not that the Veteran's depressive symptoms are aggravated by his hypertension and CAD.  The psychologist, however, provided no rationale for this opinion.  Thus, while the opinion is supportive of the Veteran's claim, it is not sufficient to establish service connection.  

The Veteran has not been afforded VA examination to determine the nature and etiology of any current mental disorder, to include a determination as to whether any current disability is proximately due to or the result of the now service-connected hypertension and heart disorder.  VA is obliged to provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with an established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2014).   The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83   (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for psychiatric disability. 

TDIU

The Veteran has also claimed entitlement to a total rating based on unemployability due to service-connected disabilities.  As the Board has granted service connection for heart disability, hypertension and tinnitus, the Board finds that this issue must also be remanded in order to obtain an examination and opinion as to whether the Veteran is unemployable due to his service-connected disabilities.



Records

Finally, outpatient treatment records from VA treatment facilities are of record.  The most recent records are dated in August 2012 from the Sarasota Community Based Outpatient Clinic (CBOC).  Records from the Bay Pines VA Health Care System (HCS) are also of record.  On remand, relevant ongoing medical records also should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to VA treatment records dating from August 2012 to the present from the Sarasota CBOC, the Bay Pines HCS, and any other VA healthcare facility from which the Veteran has received treatment since that time.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the pendency of his claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or permanently worsened by the Veteran's service-connected hypertension and/or heart disorder.  If the examiner is of the opinion that a psychiatric disorder was permanently worsened by service-connected disability, the examiner should attempt to identify the baseline level of disability that existed prior to the aggravation.  The examiner must discuss the April 2013 private psychologist's opinion.

For purposes of the opinion, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

3.  Once the record is complete to the extent possible, the RO or the AMC should afford the Veteran an appropriate VA examination or examinations to determine the impact his service-connected disabilities have on his employability.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background.  Consideration should be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The rationale for all opinions expressed must be provided  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for psychiatric disability, claimed as depression.  The RO or the AMC should also readjudicate the claim for TDIU if it has not been rendered moot as a result of the ratings assigned for the Veteran's service-connected disabilities.  
If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


